                 Case 1:19-mj-00197-SAB Document 31 Filed 11/25/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 1:19-MJ-00197-SAB
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
13   PABLO VELASQUEZ,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a motion for compassionate release on November 20, 2020. Docket
20 No. 27. Pursuant to Local Rule, the government’s response is due on November 27, 2020, with any
21 reply from the defendant due on November 30, 2020.

22          2.       Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                   a)     The government’s response to the defendant’s motion to be filed on or before
28          December 11, 2020;

      STIPULATION RE BRIEFING SCHEDULE                     1
30
                  Case 1:19-mj-00197-SAB Document 31 Filed 11/25/20 Page 2 of 2


 1                    b)     The defendant’s reply to the government’s response to be filed on or before

 2           December 21, 2020.

 3

 4           IT IS SO STIPULATED.

 5

 6    Dated: November 24, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
 7

 8                                                            /s/ PHILIP N. TANKOVICH
                                                              PHILIP N. TANKOVICH
 9                                                            Special Assistant United States
                                                              Attorney
10

11
      Dated: November 24, 2020                                 /s/ MATTHEW LEMKE
12                                                             MATTHEW LEMKE
                                                               Counsel for Defendant
13                                                             PABLO VELASQUEZ
14

15
                                             FINDINGS AND ORDER
16
             Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
             a)       The government’s response to the defendant’s motion, Docket No. 27 is due on or before
19
     December 11, 2020;
20
             b)       The defendant’s reply to the government’s response, if any, is due on December 21,
21
     2020.
22

23 IT IS SO ORDERED.

24 Dated:         November 25, 2020
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
30
